Citation Nr: 1410932	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the Veteran's claims for entitlement to service connection for a low back disability, bilateral hearing loss and tinnitus and entitlement to TDIU.  Jurisdiction was subsequently transferred to the RO in Houston, Texas. 

A hearing was held on August 12, 2009, in White River Junction, Vermont, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in February 2011.  Specifically, the RO was instructed to procure the Veteran's Social Security disability records and provide the Veteran with additional VA examination and opinions with regard to his right hip and low back disabilities.  That development was completed, and the case was returned to the Board for appellate review. Accordingly, the Board finds that VA has substantially complied with the Board's February 2011 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

In a subsequent May 2012 rating decision, the RO granted service connection for a right hip disability.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter has been resolved and is not in appellate status.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's low back disability is proximately due to his service-connected right ankle disability.

2.  The Veteran's bilateral hearing loss manifested within one year of exiting military service.

3.  Affording the Veteran the benefit of the doubt, the Veteran currently has tinnitus that had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).   

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).
3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required has been satisfied with respect to the issues on appeal, the Board concludes that this duty does not preclude the Board from adjudicating these claims, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is included among those chronic diseases.  38 C.F.R. § 3.309(a).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336; 38 C.F.R. § 3.303(b).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a not-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

III.  Low Back Disability

The Veteran contends that he has a low back disability which is secondary to his service-connected right ankle disability.  Pursuant to the February 2011 Board Remand, the Veteran was provided an additional VA examination to determine the nature and etiology of his low back disability.  The March 2011 VA examiner reviewed the Veteran's VA claims file, interviewed and examined the Veteran, and provided a diagnosis of degenerative joint disease (DJD) of the lumbar spine.  The examiner opined that the Veteran's current low back disability was at least as likely as not permanently aggravated by the service-connected right ankle fracture, but stated that he could not determine, without resort to mere speculation, the baseline manifestations of the DJD without the aggravation.  Without such pre-aggravation baseline, secondary service connection cannot be awarded on this basis.  However, in the examiner's rationale, he explained that the service-connected ankle event temporally preceded the lower back disability, and that in his experience and in the medical literature, the altered gait seen with an injured joint changes spinal mechanics, and that DJD is associated with change in mechanics, in addition to age, genetics, obesity and previous trauma.  The examiner noted that there was no reported significant lumbar spine trauma.  Finally, the examiner stated that the altered gait due to the service-connected right ankle disability is a plausible biological mechanism by which the service-connected right ankle condition would increase the likelihood of developing DJD of the spine.  This language regarding an increased likelihood of development goes to the question of causation, as opposed to aggravation.  Without directly stating an opinion on causation, the examiner's rationale supports a finding that the Veteran's low back disability was at least as likely as not a result of the Veteran's service-connected right ankle disability.  

The Board notes that the January 2008 VA examiner did not find that the Veteran's low back condition was caused by his service-connected right ankle disability.  As an initial matter, the January 2008 VA examiner diagnosed the Veteran with degenerative disc disease (DDD) of the lumbar spine with spinal stenosis and neural foraminal narrowing, as opposed to DJD.  The examiner stated that with a normal to mildly abnormal gait, there is no known causative mechanism linking a fused right ankle to the development of DDD.  The examiner noted that at the times he had examined the Veteran, the Veteran's gait appeared normal, and that the Veteran's VA treating physician had assessed a "mildly abnormal" gait.  

While it is true that the Veteran's VA claims file contains VA treatment records from the White River Junction VA Medical and Regional Office Center (VAMROC) from April 2007 and November 2007 documenting a "mildly abnormal gait", the claims file contains a number of other records indicating more severe gait changes.  A White River Junction VAMROC treatment record from July 2007 notes the Veteran had an antalgic gait and one from January 2008 noted a limb length discrepancy present.  Additionally, a January 2003 VA examination report regarding the joints (used to assess the right ankle disability), notes that the Veteran's gait showed significant valgus.  Finally, the March 2011 examiner documented an abnormal gait.  Based on this additional evidence, the Board finds that the January 2008 VA examiner's opinion should be afforded little probative value because it is unclear whether the examiner considered all the pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  
 
The Board thus finds that the preponderance of the evidence shows that the Veteran's service-connected right ankle disability at least as likely as not resulted in his current low back disability, and thus, service connection is warranted.  


IV.  Tinnitus

The Veteran contends that he has tinnitus that began in and is related to active service.  The Veteran described work in service as an aircraft mechanic that included working on the flight line and being exposed to hazardous noise such as that from jet engines.  He further stated that he did not always wear hearing protection devices, as he had to be able to hear the engines while they were running to detect mechanical problems, and that he has experienced tinnitus ever since service.  The Veteran's service treatment records support his contention of high in-service noise exposure, as his DD Form 214 notes his military occupational specialty as airplane mechanic and records include hearing conservation data program audiological records, which are typically reserved for Veterans exposed to excessive noise.  The Veteran's in-service excessive noise exposure is therefore conceded.  

The Veteran is competent to report such symptoms as ringing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent evidence to make such a determination.  Given the Veteran's current tinnitus, his in-service noise exposure, and his competent and credible statements that he has experienced ringing in his ears since service, the Board concludes that at least a reasonable doubt arises as to whether his tinnitus was incurred in service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the evidence of record shows that the Veteran has a current diagnosis of tinnitus that was incurred in military service, and therefore, service connection for tinnitus is warranted.  See 38 U.S.C.A. §§1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304. 


V.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA audiological examination in May 2006.  The examiner documented objective findings showing hearing acuity which meets the definition for disabled hearing for VA purposes.  See 38 C.F.R. § 3.385 (2013).  As discussed above, VA concedes that the Veteran was exposed to excessive noise during service through his work as an airplane mechanic.  The first two elements of service connection are therefore met. 

At the May 2006 audiological examination, the Veteran reported experiencing loud noise during and following military service.  He stated that following service, he worked as an electrician on construction jobs between 1967 and 1999, and said that he began using hearing protection in the 1980s, but not before then.  The Veteran also reported recreational noise exposure from hunting for 10 years and sighting his rifle without hearing protection.  The VA examiner opined that the Veteran's hearing loss was not caused by or a result of military service.  The examiner reasoned that this was the case because the Veteran's entrance and separation audiological examinations showed normal hearing acuity and stated that there is no scientific basis for delayed onset noise induced hearing loss that develops after the noise exposure has ceased.  He also referenced that the Veteran's significant occupational noise exposure as an electrician on construction job sites and recreational noise exposure post-service.
Despite the negative etiological opinion provided by the May 2006 VA examiner, the Board finds that service connection is warranted.  The Veteran's VA claims file contains a letter from the Veteran's sister which states that upon returning from military service, the Veteran was noted to have impaired hearing by both herself and the Veteran's parents.  As observed hearing difficulties is something a lay person can identify, and not a technical or medical determination requiring specialized education or training, the Veteran's sister is competent to provide this evidence.  See Layno v. Brown, 6 Vet. App. 465, 470.  This description demonstrates that the Veteran experienced hearing loss, later identified by the May 2006 VA examiner as sensorineural hearing loss, within one year following service. Sensorineural hearing loss, as an organic disease of the nervous system, is thus presumed to have had its onset during active service.  See 38 C.F.R. §§ 3.307, 3.309.  

Additionally, this evidence regarding the onset of the Veteran's hearing loss does not appear to have been considered by the examiner.  Therefore, the Board affords the examiner's opinion little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

Although the VA examiner identified other noise exposure following service the Board finds the evidence of record, at the least, to be in relative equipoise as to the etiology of the Veteran's hearing loss.  Thus, the evidence in this case is found to be evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for hearing loss is warranted.



ORDER

Service connection for a low back disability is granted.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.


REMAND

Reasons for Remand:  To provide the Veteran with an additional VA examination and to readjudicate the claim for entitlement to TDIU in light of newly service-connected disabilities.

The Veteran was afforded a VA examination with regard to his right hip disability in March 2011.  The VA examiner documented the effect of this disability upon occupational activities.  However, it is unclear whether the lifting limitations identified by the examiner pertain to the Veteran's service-connected disabilities as opposed to his non-service connected shoulder disability.  In light of this, the Board determines that the Veteran should be scheduled for a VA examination to assess the limitation of activities due solely to the combination of his service-connected disabilities.  Although the VA examination reports of record do provide some information regarding the limitations caused by the Veteran's service-connected disabilities, they do not all directly and sufficiently address the question of his employability in light of all of his service-connected disabilities.  Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's service-connected disabilities preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (in a TDIU determination, VA's duty to assist does not require obtaining "a single medical opinion regarding the combined impact of all service-connected disabilities . . . ."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Board concludes that this is a case in which a remand is necessary for additional examination that addresses this matter.  See 38 C.F.R. § 3.159(c)(4).  

In the decision above, the Board grants service connection for a low back disability, tinnitus, and hearing loss.  As the Veteran's claim for entitlement to TDIU is also predicated upon the Veteran's overall disability rating, remand is also required for readjudication by the RO which takes into account the ratings for, and impairment caused by, these additional service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore, 21 Vet. App. at 219, rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib, 733 F.3d at 1354.

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, complete any further development deemed appropriate and then readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


